                 Case 5:20-cv-03788 Document 1 Filed 06/09/20 Page 1 of 12
                                                                                              EXHIBIT
 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)                                                         3
   MONIQUE C. WINKLER (Cal. Bar No. 213031)
 2 winklerm@sec.gov
   JASON H. LEE (Cal. Bar No. 253140)
 3 leejh@sec.gov
   JOHN K. HAN (Cal. Bar No. 208086)
 4 hanjo@sec.gov
   SUSAN F. LAMARCA (Cal. Bar No. 215231)
 5 lamarcas@sec.gov
   FITZANN R. REID (NY Bar No. 5084751)
 6 reidf@sec.gov

 7 Attorneys for Plaintiff
   SECURITIES AND EXCHANGE COMMISSION
 8 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 9 (415) 705-2500

10                                  UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12                                          SAN JOSE DIVISION
13

14 SECURITIES AND EXCHANGE COMMISSION, Case No.

15                   Plaintiff,                            COMPLAINT
16          v.
17 JASON C. NIELSEN,

18                   Defendant.
19

20          Plaintiff Securities and Exchange Commission (the “Commission”) alleges:

21                                    SUMMARY OF THE ACTION

22          1.       During the COVID-19 pandemic, Defendant Jason C. Nielsen defrauded other

23 investors for his personal profit. Specifically, from at least on or about March 2, 2020 to on or about

24 April 13, 2020, Defendant Nielsen engaged in a “pump and dump” scheme involving the stock of

25 Arrayit Corporation (“Arrayit”), a biotechnology company.

26          2.       Defendant Nielsen, an individual investor who owned approximately 10% of the

27 common stock of Arrayit, posted numerous false and misleading statements on an internet forum that

28 were designed to encourage other investors to buy Arrayit stock and, thereby, drive up the price of
                  Case 5:20-cv-03788 Document 1 Filed 06/09/20 Page 2 of 12



 1 the stock. Nielsen then sold his shares of Arrayit stock at the artificially-inflated price and reaped the
 2 profit.

 3           3.       Defendant Nielsen used several types of false and misleading statements and

 4 omissions of material fact to “pump up” Arrayit stock, including: (A) statements that Arrayit had

 5 developed a COVID-19 test; that Arrayit had an Emergency Use Authorization application for the

 6 COVID-19 test pending with the U.S. Food and Drug Administration (FDA); and that Arrayit

 7 received FDA approval for its COVID-19 test; (B) statements that Nielsen purchased, or intended to

 8 purchase, large amounts of Arrayit stock; (C) statements that other investors purchased large amounts

 9 of Arrayit stock; and (D) omissions of fact that he owned a substantial financial interest in Arrayit

10 stock and, despite his public promotion of the stock, that he actually intended to “dump” his Arrayit

11 shares.

12           4.       In addition, Nielsen employed a deceptive technique, known as “spoofing,” in which

13 he placed – and subsequently cancelled – large orders of Arrayit stock to give the false appearance of

14 a high demand for the security. Defendant Nielsen posted statements on an internet forum that

15 falsely attributed these purported large bids and purchases of Arrayit stock to other investors.

16           5.       Nielsen’s deceptive promotional campaign of Arrayit stock was successful and he

17 received substantial monetary gains by duping other investors.

18           6.       Defendant Nielsen has violated, and unless restrained and enjoined will continue to

19 violate, the antifraud provisions of Section 10(b) of the Securities Exchange Act of 1934 (“Exchange

20 Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5] and Section 17(a) of

21 the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77(q)(a)], as well as Section 9(a)(2) of the

22 Exchange Act [15 U.S.C. §§ 78i(a)(2)].

23                                       JURISDICTION AND VENUE

24           7.       The Commission brings this action pursuant to Sections 21 and 27 of the Exchange

25 Act [15 U.S.C. §§ 78u and 78aa] and Sections 20 and 22 of the Securities Act [15 U.S.C. §§ 77t and

26 77v].

27

28
      COMPLAINT                                         2
                 Case 5:20-cv-03788 Document 1 Filed 06/09/20 Page 3 of 12



 1          8.       This Court has jurisdiction over this action pursuant to Sections 21(d), 21(e) and 27 of

 2 the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e) and 78aa] and Sections 20(b), 20(d) and 22(a) of the

 3 Securities Act [15 U.S.C. §§ 77t(b), 77t(d) and 77v(a)].

 4          9.       Defendant, directly or indirectly, made use of the means and instrumentalities of

 5 interstate commerce, or of the mails, or of the facilities of a national securities exchange, in

 6 connection with the acts, transactions, practices, and courses of business alleged in this complaint.

 7          10.      Venue is proper in this District pursuant to Section 27(a) of the Exchange Act [15

 8 U.S.C. § 78aa(a)] and Section 22(a) of the Securities Act [15 U.S.C. § 77v(a)], since acts, practices,

 9 and courses of business that form the basis for the violations alleged in this complaint occurred in this

10 District.

11          11.      Under Civil Local Rule 3-2(e), this civil action should be assigned to the San Jose

12 Division, because a substantial part of the events or omissions which give rise to the claims alleged

13 herein occurred in Santa Clara County.

14                                            THE DEFENDANT

15          12.      Jason C. Nielsen, age 53, is a resident of Santa Cruz, California.

16                                     OTHER RELEVANT ENTITIES

17          13.      Arrayit Corporation is a biotechnology company headquartered in Sunnyvale,

18 California, which purports to focus on the discovery, development, and manufacture of proprietary

19 life science technologies. Prior to the period, April 14, 2020 through April 27, 2020, when trading in

20 its shares was halted by Order of the Securities and Exchange Commission, Arrayit’s common stock,

21 listed as “ARYC,” was quoted on OTC Link LLC (previously “Pink Sheets”) operated by OTC

22 Markets Group Inc. Arrayit’s shares are currently trading outside of an interdealer quotation system

23 or in the “grey market.”

24                                                   FACTS

25          A.       Defendant Nielsen

26          14.      Defendant Nielsen is an individual who has purchased and sold Arrayit stock. On

27 March 2, 2020, Defendant Nielsen held 114,803,532 shares of Arrayit common stock, which

28 represented 10.19% of Arrayit’s total outstanding shares as of that date. At that time, the total market
      COMPLAINT                                         3
              Case 5:20-cv-03788 Document 1 Filed 06/09/20 Page 4 of 12



 1 value of Nielsen’s holdings in Arrayit was $1,998,051.26. According to his brokerage account’s
 2 opening documents, no one other than Defendant Nielsen is authorized to trade in the account.

 3         15.     During all relevant times, Defendant Nielsen used the anonymous username,

 4 “PennyStock Alert,” to post messages on the internet forum, Investors Hub. Investors Hub (also

 5 known as: Investors Hub.com, Inc.; Ihub; and investorshub.advfn.com) self-describes itself as an

 6 internet forum in which investors can gather and share market insights.

 7         B.      Defendant Nielsen’s Promotional Touts Regarding Arrayit’s Purported

 8                 COVID-19 Test Were False and Misleading

 9         16.     In March and April 2020, the news cycle in America was saturated with reports and

10 commentary on the severity of the COVID-19 virus, the need for accurate and rapid COVID-19 tests,

11 the need for increased COVID-19 testing, and the downturn in the stock market and global economy

12 due to the COVID-19 pandemic.

13         17.     During this time, Defendant Nielsen posted numerous messages on Investors Hub that

14 promoted Arrayit stock claiming that Arrayit had a COVID-19 test; that Arrayit’s COVID-19 test

15 was pending Emergency Use Authorization from the FDA; and that Arrayit had received approval for

16 its COVID-19 test. Examples of such posts include the following:

17
            Date            Time            Post
18          03/11/2020      8:55 AM         Opportunity is now 
                                            Added more yesterday 
19                          7:08 PM         LabCorp does not have a Coronavirus test
                                            Arrayit has a CoronaVirus test
20                          7:51 PM         Just trying to keep the facts straight here. Arrayit has
                                            a COVID 19 test .... other labs are working
21                                          frenetically to create what ARYC already has
            03/13/2020      12:53 PM        They are there seven days a week. I have seen
22                                          them on Saturdays and Sundays most weekends.
            03/14/2020      1:00 PM         ******* “Arrayit SARS-CoV-2 test is submitted and
23                                          pending emergency approval” *******
                                            Brutal for everyone who missed out on the .01’s and
24                                          .02’s
                                            Looks like I will be adding in the .03’s and higher
25                                          this week and I am fine with it 
                            5:45 PM         Thank goodness for undiscovered gems like ARYC.
26                                          Global pandemic CoronaVirus will require more than
                                            2 labs and that’s why Arrayit’s COVID 19 Test is
27                                          being fast tracked for approval.....
                                            See you bright and early on Monday, I’ve got a bid in
28                                          at .03 just to make sure it gets filled
     COMPLAINT                                        4
              Case 5:20-cv-03788 Document 1 Filed 06/09/20 Page 5 of 12


            Date            Time            Post
 1          03/15/2020      10:24 AM        Thank you. I have visited Arrayit on several
                                            occasions, received
 2                                          confirmation of the Arrayit CoronaVirus test
                                            submission via email, and would give ARYC a Fin of
 3                                          10+ without hesitation
            03/16/2020      8:28 AM         The market is looking for another halt. Where should
 4                                          investors go?
                                            How about a company that has developed a
 5                                          CoronaVirus Test??
                                            Arrayit!
 6                          10:26 AM        Looks thin to .05
                            10:30 AM        I added 98,000 today.
 7                          11:06 AM        Apparently some sold their shares too early. .…029’s
                                            up!
 8                          12:25 PM        Added 98,000 shares today. I expect to hear an
                                            update after hours today or tomorrow.
 9          03/18/2020      9:50 AM         After hours news that hasn’t even hit the general
                                            market. Buy before it does 
10
                                            http://www.arrayit.com/SARS-CoV-2COVID-
11                                          19TestInstructions.pdf
12                          10:31 AM        I’m on the phone with my Broker trying to transfer
                                            money into my account before tomorrow
13          03/20/2020      10:08 AM        ARRAYIT [OTC: $ARYC] CoronaVirus Test
                                            Approved!!
14          03/22/2020      10:10 AM        ARRAYIT [OTC: $ARYC ] CoronaVirus Test
                                            Approved!!
15
                                            http://www.arrayit.com/SARS-CoV-2COVID-
16                                          19TestInstructions.pdf

17                                          Order the COVID-19 Test now!

18                                          covid-19@arrayit.com
            03/23/2020      12:02 AM        ARRAYIT CoronaVirus Test Approved
19          03/29/2020      12:09 AM        ARRAYIT CoronaVirus Test Approved!!

20                                          http://www.arrayit.com/SARS-CoV-2COVID-
                                            19TestInstructions.pdf
21          04/05/2020      2:47 PM         Arrayit’s CoronaVirus Test is FDA approved:

22                                          https://vimeo.com/400954846
            04/09/2020      10:18 AM        Arrayit’s CoronaVirus test is EUA approved for
23                                          home use!

24                                          https://reviveaz.com/covid-19-testing

25          18.    Defendant Nielsen made the statements regarding a purported Arrayit COVID-19 test

26 to generate interest in Arrayit stock. Defendant Nielsen’s use of these posts was deceptive and

27 misleading because, as he promoted Arrayit stock to the investing public, he knew, or was reckless in

28
     COMPLAINT                                       5
              Case 5:20-cv-03788 Document 1 Filed 06/09/20 Page 6 of 12



 1 not knowing, that he failed to disclose the extent of his financial stake in the security and the fact that
 2 he was actively selling off his shares.

 3          19.     As discussed in more detail below, Defendant Nielsen’s trading records reveal that he

 4 was dumping his shares close in time to when he was posting messages touting Arrayit’s stock.

 5          20.     Moreover, Defendant Nielsen’s statements that Arrayit’s COVID-19 test was pending

 6 Emergency Use Authorization and that the test was “approved” were false. Arrayit did not submit an

 7 application for Emergency Use Authorization to the FDA until on or about April 13, 2020.

 8 Accordingly, Defendant Nielsen’s statements regarding Arrayit’s pending application were false at

 9 the time they were made (before on or about April 13, 2020). In addition, as of the filing of this

10 Complaint, Arrayit did not have a COVID-19 test that was approved by the FDA or any other entity.

11 With respect to his statements about Arrayit having an “approved” COVID-19 test, Defendant

12 Nielsen either knew, or was reckless in not knowing, that these statements were false and misleading.

13          C.      Defendant Nielsen’s Promotional Touts Regarding his Purchases of Arrayit

14                  Stock Were False and Misleading

15          21.     Defendant Nielsen also posted numerous messages on Investors Hub touting his

16 purchases, or intent to purchase, Arrayit stock, in an effort to entice other investors to do the same.

17 However, unbeknownst to the other investors, Defendant Nielsen quietly sold the stock when its

18 share price increased.

19          22.      For example, from on or about March 2, 2020, through on or about March 4, 2020,

20 Defendant Nielsen’s public statements on Investors Hub included the following:

21
              Date             Time             Post
22            03/02/2020       2:32 PM          My ARYC shares are locked up tight. Willing to wait
                                                   no problem   .
23                             3:46 PM          Keep hitting the ARYC ask     It’s not
                                                dropping    No one is selling    
24                             4:02 PM          Another dark GREEN day! Glad I’m adding!
              03/03/2020       11:01 AM         Fake wall by someone who is still trying to buy
25                                              under .2 HIT IT!!!!!!
                               8:48 PM          Happy to be adding. Picked up another 44k shares
26                                              today !!
              03/04/2020       12:39 PM         I added yesterday and I am adding today.
27                                              CEARYCform15

28
      COMPLAINT                                         6
              Case 5:20-cv-03788 Document 1 Filed 06/09/20 Page 7 of 12



 1          23.     Despite publically promoting the purchase of Arrayit stock, Defendant Nielsen’s

 2 trading records during this time reveal that the net effect of his trading activity was that he was

 3 aggressively selling his shares of Arrayit stock. From on or about March 2, 2020 through on or

 4 about March 4, 2020, Defendant Nielsen executed only 2 purchase orders for 35,000 shares of

 5 Arrayit stock, but he executed 20 transactions selling 953,364 shares of Arrayit stock, at an average

 6 price of $0.021.

 7          24.     Defendant Nielsen’s statements are false and misleading because he knew, or was

 8 reckless in not knowing, that he failed to disclose material facts, including his substantial financial

 9 interest in the stock and the fact that he was planning to sell his shares of Arrayit at the same time that

10 he was recommending buying it to others.

11          25.     As another example, Defendant Nielsen used the same “pump and dump” strategy

12 from on or about March 17, 2020 through on or about March 26, 2020. His public promotional

13 messages during this time included the following:

14
               Date                    Time         Post
15             03/17/2020              11:46 AM     It’s much easier to buy ARYC, sit and hold,
                                                    watch share price move up, than to relentlessly
16                                                  and without basis attack the company
                                                    I’m buying
17                                     4:39 PM      Where will my $1,000 check be going? More
                                                    ARYC shares !!
18                                                  President Donald Trump wants the government
                                                    to
19                                                  send checks to Americans in the next two weeks
                                                    in
20                                                  an effort to curb the economic cost of the
                                                    coronavirus outbreak, Treasury Secretary Steven
21                                                  Mnuchin said Tuesday.
                                                    “The president has instructed me we have to do
22                                                  this
                                                    now,” he said at the White House briefing.
23             03/18/2020              11:48 AM     .03’s getting bought up
                                                    Great news still hasn’t hit the general
24                                                  marketplace. Buying before it does.
                                                    
25             03/23/2020              9:53 AM      I’m a buyer at this level
26

27          26.     Once again, despite claiming to other investors that he was eager to purchase Arrayit
28 stock, the net effect of his trading activity shows that he was aggressively selling his shares. From on
      COMPLAINT                                        7
               Case 5:20-cv-03788 Document 1 Filed 06/09/20 Page 8 of 12



 1 or about March 17, 2020 through on or about March 26, 2020, Defendant Nielsen executed only 1
 2 purchase order for 5000 shares of Arrayit stock, but he executed approximately 90 transactions

 3 selling 2,620,080 shares of Arrayit stock, at an average price of $0.029.

 4          27.     Defendant Nielsen’s statements are false and misleading because he knew, or was

 5 reckless in not knowing, that he failed to disclose material facts, including his substantial financial

 6 interest in the stock and the fact that he was planning to sell his shares of Arrayit at the same time that

 7 he was recommending buying it to others.

 8          28.     Overall, between on or about March 2, 2020 and on or about April 13, 2020,

 9 Defendant Nielsen posted several hundred false and misleading messages on Investors Hub claiming

10 that he bought, or intended to buy, Arrayit stock when, in fact, the net effect of his trading activity

11 was that he aggressively sold those securities. During this time period, Defendant Nielsen executed

12 only 36 transactions purchasing 2,478,484 shares of Arrayit stock, but he executed 193 transactions

13 selling 6,674,786 shares of Arrayit stock.

14          D.      Defendant Nielsen Engaged in “Spoofing” to “Pump the Market”

15          29.     During his promotional campaign, Defendant Nielsen placed large orders for Arrayit

16 stock, subsequently cancelled the orders before they were filled, and then posted messages on

17 Investors Hub falsely attributing these large orders to someone else (often a fictitious investor). This

18 practice, known as “spoofing,” was intended to create the false impression of a high demand for the

19 securities. For example:

20          30.     On March 4, 2020, between 9:19 a.m. and 9:55 a.m., Defendant Nielsen placed—and

21 subsequently cancelled—three orders to purchase a total of three million shares of Arrayit securities.

22 At 10:08 a.m., he posted on Investors Hub: “Enter…the ARYC [Arrayit] Whales.” At 10:09 a.m., he

23 posted: “Who just bought 3 million shares of ARYC???!!!!?????!!!!!????.” In fact, there was no

24 purchase of three million shares of Arrayit securities on March 4, 2020.

25          31.     On March 24, 2020, between 9:19 a.m. and 11:47 a.m., Defendant Nielsen placed—

26 and subsequently cancelled—3 bids for a total of 2.6 million shares. At 11:49 a.m., he posted on

27 Investors Hub: “Two point five million share Bid!!” At 11:50 a.m., he further posted: “Iconic on the

28 Bid with 2.5 million?????” (Iconic Holdings LLC is one of ARYC’s creditors).
      COMPLAINT                                        8
               Case 5:20-cv-03788 Document 1 Filed 06/09/20 Page 9 of 12



 1          32.     On March 27, 2020, at 3:40 p.m., Defendant Nielsen placed—and subsequently

 2 cancelled—one order to purchase two million shares of Arrayit securities. At 3:41 p.m., he posted on

 3 Investors Hub: “Oh boy, lol…2 million share bid.”

 4          33.     On April 7, 2020, at 11:32 a.m., Nielsen placed—and subsequently canceled—one

 5 order to purchase two million shares of Arrayit securities. At 12:16 p.m., he posted on Investors

 6 Hub: “Oh look!! A 2 million share Bid!!”

 7          34.     From on or about March 1, 2020 through on or about April 13, 2020, Defendant

 8 Nielsen placed—and subsequently canceled— 64 orders for a total of 56,950,400 shares of Arrayit

 9 securities. In numerous instances, Defendant Nielsen posted about a corresponding anonymous

10 bidder or “whale” in the market who supposedly placed the buy orders at issue.

11          35.     Defendant Nielsen’s statements about these large bids and purchases of Arrayit stock

12 by other investors were false and misleading because he, surreptitiously, was the one who placed the

13 purchase orders and subsequently cancelled them.

14          36.     These statements were also false and misleading because, when making posts

15 encouraging other investors to purchase shares of Arrayit stock, Defendant Nielsen knew, or was

16 reckless in not knowing, that he failed to disclose his substantial financial interest in the stock and

17 that he was planning to sell his shares of Arrayit.

18          E.      Defendant Nielsen Profited through his “Pump and Dump” Scheme

19          37.     Between on or about March 2, 2020 and on or about April 13, 2020, as a result of

20 Defendant Nielsen’s “pump and dump” strategy with Arrayit stock, he realized a profit of

21 approximately $137,000.

22          38.     On April 13, 2020, the Commission temporarily suspended trading in Arrayit stock,

23 for the period April 14, 2020 through April 27, 2020, due to “questions regarding the accuracy and

24 adequacy of publicly-available information concerning Arrayit Corporation, including: (a) its

25 financial condition and its operations, if any, in light of the absence of any public disclosure by the

26 Company since 2015, and (b) information in the marketplace since at least March 2, 2020, claiming

27 the Company developed an approved COVID-19 blood test.”

28
      COMPLAINT                                          9
              Case 5:20-cv-03788 Document 1 Filed 06/09/20 Page 10 of 12



 1                                      FIRST CLAIM FOR RELIEF

 2             (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Thereunder)

 3          39.     Paragraph numbers 1 through 38 are re-alleged and incorporated herein by reference.

 4          40.     Defendant Nielsen, by engaging in the conduct set forth above, directly or indirectly,

 5 by use of means or instrumentalities of interstate commerce, or of the mails, or of a facility of a

 6 national security exchange, with scienter: (a) employed devices, schemes, or artifices to defraud; (b)

 7 made untrue statements of material fact or omitted to state material facts necessary in order to make

 8 the statements made, in light of the circumstances under which they were made, not misleading; and

 9 (c) engaged in acts, practices, or courses of business which operated or would operate as a fraud or

10 deceit upon other persons, in connection with the purchase or sale of securities, in violation of

11 Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. §

12 240.10b-5], and unless restrained and enjoined will continue to violate these provisions.

13                                     SECOND CLAIM FOR RELIEF

14                           (Violations of Section 9(a)(2) of the Exchange Act)

15          41.     Paragraph numbers 1 through 38 are re-alleged and incorporated herein by reference.

16          42.     Defendant Nielsen, by engaging in the conduct set forth above, directly or indirectly,

17 by the use of means or instrumentalities of interstate commerce, or of the mails, or of the facilities of

18 a national securities exchange, effected a series of transactions in Arrayit stock that created actual or

19 apparent active trading in the stock, and raised the price of the stock, for the purpose of inducing the

20 purchase or sale of such security by others, in violation of Section 9(a)(2) of the Exchange Act [15

21 U.S.C. § 78(i)(a)(2)], and unless restrained and enjoined will continue to violate this provision.

22                                      THIRD CLAIM FOR RELIEF

23                            (Violations of Section 17(a) of the Securities Act)

24          43.     Paragraph numbers 1 through 38 are re-alleged and incorporated herein by reference.

25          44.     Defendant Nielsen, by engaging in the conduct set forth above, directly or indirectly,

26 by use of means or instruments of transportation or communication in interstate commerce, or of the

27 mails: (a) with scienter, employed devices, schemes, or artifices to defraud; (b) made untrue

28 statements of material fact or omitted to state material facts necessary in order to make the statements
      COMPLAINT                                        10
              Case 5:20-cv-03788 Document 1 Filed 06/09/20 Page 11 of 12



 1 made, in light of the circumstances under which they were made, not misleading; and (c) engaged in
 2 transactions, practices, or courses of business which operated or would operate as a fraud or deceit

 3 upon other purchasers, in the offer or sale of securities, in violation of Section 17(a) of the Securities

 4 Act [15 U.S.C. § 77(q)(a)], and unless restrained and enjoined will continue to violate these

 5 provisions.

 6                                         PRAYER FOR RELIEF

 7                   WHEREFORE, the Commission respectfully requests that the Court:

 8                                                      I.

 9          Enjoin Defendant Nielsen from directly or indirectly violating Sections 9(a)(2) and 10(b) of

10 the Exchange Act [15 U.S.C. §§ 76i(a)(2), 78j(b)], Exchange Act Rule 10b-5 [17 C.F.R. § 240.10b-

11 5], and Section 17(a) of the Securities Act [15 U.S.C. § 77(q)(a)].

12                                                      II.

13          Enter an Order requiring Defendant Nielsen to disgorge ill-gotten gains according to proof,

14 plus prejudgment interest thereon.

15                                                     III.

16          Enter an Order requiring Defendant Nielsen to pay civil money penalties pursuant to Section

17 21(d) of the Exchange Act [15 U.S.C. § 78u(d)] and Section 20(d) of the Securities Act [15 U.S.C. §

18 77t(d)].

19                                                     IV.

20          Enter an Order barring Defendant Nielsen from participating in any offering of a penny stock

21 pursuant to Section 21(d) of the Exchange Act [15 U.S.C. § 78u(d)] and Section 20(g) of the

22 Securities Act [15 U.S.C. § 77t(g)].

23                                                      V.

24          Retain jurisdiction of this action in accordance with the principles of equity and the Federal

25 Rules of Civil Procedure in order to implement and carry out the terms of all orders and decrees that

26 may be entered, or to entertain any suitable application or motion for additional relief within the

27 jurisdiction of this Court.

28
      COMPLAINT                                        11
            Case 5:20-cv-03788 Document 1 Filed 06/09/20 Page 12 of 12



 1                                                  VI.

 2        Grant such other and further relief as this Court may determine to be just, equitable, and

 3 necessary.

 4

 5

 6 Dated: June 9, 2020                          Respectfully submitted,
                                                FITZANN       Digitally signed by
                                                              FITZANN REID
 7
                                                REID          Date: 2020.06.09
                                                ___________________________
                                                              12:03:50 -07'00'
 8                                              FITZANN R. REID
                                                Attorney for Plaintiff
 9                                              SECURITIES AND EXCHANGE
                                                COMMISSION
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT                                      12
